 



SEVERANCE AGREEMENT
          SEVERANCE AGREEMENT (this “Agreement”) dated as of August 24, 2006, by
and between BIOSCRIP, INC. (f/k/a MIM Corporation), a Delaware corporation, with
its principal place of business at 100 Clearbrook Road, Elmsford, New York 10523
(hereinafter referred to as the “Company”), and Barry A. Posner, residing at
2350 Broadway, Apt. 701A, New York NY 10024 (hereinafter referred to as the
“Executive”).
          WHEREAS, the Executive and the Company are parties to an employment
agreement dated as of March 1, 1999 (as amended to date, the “Employment
Agreement”);
          WHEREAS, the Employment Agreement expired by its terms on March 31,
2006;
          WHEREAS, the Executive continues to remain employed by the Company on
an “at will” basis; and
          WHEREAS, the Company wishes to provide Executive with the severance
payment protection set forth in this agreement upon the termination of the
Executive’s employment with the Company;
Accordingly, the parties hereto agree as follows:
     1. Severance upon Death or Disability.
         1.1. Termination upon Death. If the Executive dies while employed by
the Company: (i) the Executive’s estate or beneficiaries shall be entitled to
receive any salary and other benefits (including bonuses awarded or declared but
not yet paid) earned and accrued prior to the date of termination and
reimbursement for expenses incurred prior to the date of termination; (ii) all
fully vested and exercisable stock options (“Options”) previously or hereafter
granted by the Company to Executive under any bonus program and held by the
Executive may be exercised by his estate for a period of one (1) year from and
after the date of the Executive’s death; (iii) all performance shares
(“Performance Shares”) granted to the Executive under any bonus program shall
vest in favor of the Executive’s estate; (iv) any shares of common stock granted
(“Stock Grants”) to Executive under any bonus program that are subject to
forfeiture shall become non-forfeitable and shall be fully vested and
transferable; and (v) the Executive’s estate and beneficiaries shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder. Notwithstanding

 



--------------------------------------------------------------------------------



 



anything to the contrary contained in this Section 1.1, it is expressly
understood and agreed that nothing in the foregoing clause (v) shall restrict
the ability of the Company to amend or terminate any benefits plans and programs
from time to time in its sole and absolute discretion; provided, however, that
the Company shall in no event be required to provide any coverage under such
benefit plans and programs after such time as the Executive becomes entitled to
coverage under the benefit plans and programs of another employer or recipient
of the Executive’s services (and provided, further, that such entitlement shall
be determined without regard to any individual waivers or other arrangements).
          1.2. Severance upon Disability. Upon termination of employment by
virtue of Executive’s disability, (i) the Executive shall receive salary and
other benefits (including bonuses awarded but not yet paid) earned and accrued
prior to the effective date of the termination of employment and reimbursement
for expenses incurred prior to the effective date of the termination of
employment; (ii) all fully vested and exercisable Options previously or
hereafter granted and held by the Executive may be exercised by the Executive or
his estate or beneficiaries for a period of one (1) year from and after the date
of the Executive’s disability; (iii) all Performance Shares granted to the
Executive under any bonus program shall vest in favor of the Executive; (iv) any
Stock Grants made to Executive under any bonus program that are subject to
forfeiture shall become non-forfeitable and shall be fully vested and
transferable; and (v) if the Executive’s disabilities shall continue for a
period of six (6) months after his termination, the Executive shall receive for
a period for two (2) years after termination of employment (A) the annual salary
that the Executive was receiving at the time of such termination of employment
(“Annual Salary”), less the gross proceeds paid to the Executive on account of
Social Security or other similar benefits and Company provided long-term
disability insurance, payable in accordance with the customary payroll practices
of the Company applicable to senior executives, in installments not less
frequently than monthly; and (B) such continuing coverage under the benefit
plans and programs the Executive would have received in the absence of such
termination, including, without limitation, coverage under any health insurance
plans or programs which are available or provided to senior executives of the
Company generally, in each case to the extent that the Executive is eligible
under the terms of such plans or programs; it being expressly understood and
agreed that nothing in this clause

2



--------------------------------------------------------------------------------



 



(v) shall restrict the ability of the Company to amend or terminate such
benefits plans and programs from time to time in its sole and absolute
discretion; provided, however, that the Company shall in no event be required to
provide any coverage under such benefit plans and programs after such time as
the Executive becomes entitled to coverage under the benefit plans and programs
of another employer or recipient of the Executive’s services (and provided,
further, that such entitlement shall be determined without regard to any
individual waivers or other arrangements); and (vi) the Executive shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     2. Severance in the Event of Certain Terminations of Employment
          2.1. Termination for “Cause”; Termination of Employment by the
Executive Without Good Reason.
           2.1.1. For purposes of this Agreement, “Cause” shall mean (i) the
Executive’s conviction of a felony or a crime of moral turpitude; or (ii) the
Executive’s commission of unauthorized acts intended to result in the
Executive’s personal enrichment at the material expense of the Company; or (iii)
the Executive’s material violation of the Executive’s duties or responsibilities
to the Company which constitute willful misconduct or dereliction of duty.
           2.1.2. If the Company terminates the Executive for Cause, (i) the
Executive shall receive Annual Salary and other benefits (including bonuses
awarded or declared but not yet paid) earned and accrued prior to the effective
date of the termination of employment (and reimbursement for expenses incurred
prior to the effective date of the termination of employment); (ii) the
Executive shall be entitled to retain only those Performance Shares which shall
have vested on or prior to the date of termination under this Section 2.1;
(iii) all vested and unvested options shall lapse and terminate immediately and
may no longer be exercised; (iv) all Performance Units shall terminate
immediately; (v) any Restricted Stock Units shall terminate immediately;
(vi) any Stock Grants made to Executive under any bonus program that are subject
to forfeiture shall be immediately forfeited; and (vii) the Executive shall have
no further rights to any other compensation or benefits hereunder on or after
the termination of employment, or any other rights hereunder.

3



--------------------------------------------------------------------------------



 



               2.1.3. The Executive may terminate his employment other than for
Good Reason (as defined in Section 2.2.1 hereof) upon written notice to the
Company which specifies an effective date of termination not less than 30 days
from the date of such notice. If the Executive terminates his employment other
than for Good Reason under this Section 2.1.3: (i) the Executive shall receive
Annual Salary and other benefits (including bonuses awarded or declared but not
yet paid) earned and accrued prior to the effective date of the termination of
employment (and reimbursement for expenses incurred prior to the effective date
of the termination of employment); (ii) all fully vested and exercisable options
granted by the Company to the Executive under any bonus program or otherwise and
held by the Executive may be exercised by the Executive for a period of 30 days
from and after the date of the Executive’s effective date of termination; (iii)
Performance Shares shall lapse and terminate immediately; (iv) any Stock Grants
made to Executive under any bonus program that are subject to forfeiture shall
be immediately forfeited; and (v) the Executive shall have no further rights to
any compensation or other benefits hereunder on or after the termination of
employment, or any other rights hereunder.
               2.2. Termination Without Cause; Termination for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean the existence of any one or
more of the following conditions that shall continue for more than 45 days
following written notice thereof by the Executive to the Company: (i) the
material change in or reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; (ii) a
reduction in the Executive’s then current Annual Salary without the Executive’s
consent; or (iii) the relocation of the Executive’s principal location of
employment more than fifty (50) miles from the Executive’s current site without
the Executive’s consent.
               2.2.1. If the Company terminates the Executive’s employment
without Cause or if the Executive terminates his employment for Good Reason:
(i) the Executive shall receive Annual Salary and other benefits (including
bonuses awarded but not yet paid) earned and accrued under this

4



--------------------------------------------------------------------------------



 



Agreement prior to the effective date of the termination of employment (and
reimbursement for expenses incurred prior to the effective date of the
termination of employment); (ii) the Executive shall receive for two (2) years
after termination of employment, (A) the Annual Salary that the Executive was
receiving at the time of such termination of employment, payable in accordance
with the customary payroll practices of the Company applicable to senior
executives, in installments not less frequently than monthly, and (B) such
continuing coverage under the benefit plans and programs the Executive would
have received in the absence of such termination, including, without limitation,
coverage under any health insurance plans or programs which are available or
provided to senior executives of the Company generally, in each case to the
extent that the Executive is eligible under the terms of such plans or programs;
it being expressly understood and agreed that nothing in this clause (ii) shall
restrict the ability of the Company to amend or terminate such benefits plans
and programs from time to time in its sole and absolute discretion; provided,
however, that the Company shall in no event be required to provide any coverage
under such benefit plans and programs after such time as the Executive becomes
entitled to coverage under the benefit plans and programs of another employer or
recipient of the Executive’s services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other arrangements); (iii) all outstanding unvested Options previously or
hereafter granted to the Executive and held by the Executive shall vest and
become immediately exercisable and shall otherwise be exercisable in accordance
with their terms and the Executive shall become vested in any pension or other
deferred compensation other than pension or deferred compensation under a plan
intended to be qualified under Section 401(a) or 403(a) of the Internal Revenue
Code of 1986, as amended; (iv) all Performance Shares granted under any bonus
program , shall vest and become immediately payable at any time and from time to
time from and after the termination date at the then applicable target rate set
forth in the applicable bonus program; (v) any Stock Grants made to Executive
under any bonus program that are subject to forfeiture shall become
non-forfeitable and shall be fully vested and transferable; and (vi) all
Performance Shares granted under any bonus program shall vest and become
immediately transferable free of any restrictions on transferability of the
Performance Shares (other than restrictions

5



--------------------------------------------------------------------------------



 



on transfer imposed under Federal and state securities laws) by the Executive
and all other restrictions imposed thereon shall cease, other than those
restrictions, limitations and/or obligations contained in the applicable bonus
program that expressly survive the termination of the Executive’s employment
with the Company; and (vi) the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.
          3. Other Provisions.
               3.1. Severability. If it is determined that any of the provisions
of this Agreement, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions thereof.
               3.2. Enforceability; Jurisdictions. Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
that is not resolved by Executive and the Company (or its subsidiaries or
affiliates, where applicable) shall be submitted to arbitration in New York, New
York in accordance with New York law and the procedures of the American
Arbitration Association. The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its subsidiaries or affiliates, where
applicable) and Executive and judgment may be entered on the arbitrator(s)’
award in any court having jurisdiction. The cost of any arbitration hereunder
shall be borne by the Company.
               3.3. Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if mailed, five days after the date of deposit in the United
States mails as follows:
               (i) If to the Company, to:
BioScrip, Inc.
100 Clearbrook Road
Elmsford, New York 10523
Attention: Assistant General Counsel
               (ii) If to the Executive, to:
Barry A. Posner
2350 Broadway, Apt. 701A

6



--------------------------------------------------------------------------------



 



New York, NY 10024
Any such person may by notice given in accordance with this Section 3.3 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
               3.4. Entire Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
               3.5. Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.
               3.6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPALS OF CONFLICTS OF LAW.
               3.7. Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company (without limiting the Executive’s rights under Section 2.3) may
assign this Agreement and its rights hereunder.
               3.8. Withholding. The Company shall be entitled to withhold from
any payments or deemed payments any amount of tax withholding required by law.
               3.9. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.
               3.10. Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts

7



--------------------------------------------------------------------------------



 



together shall constitute one and the same instrument. Each counterpart may
consist of two copies hereof each signed by one of the parties hereto.
               3.11. Survival. Anything contained in this Agreement to the
contrary not withstanding, the provisions hereof shall survive any termination
of the Executive’s employment hereunder.
               3.12. Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
               3.13. Supersedes Prior Agreements. Upon execution and delivery of
this Agreement, this Agreement shall supersede in its entirety any and all prior
agreements with respect to the Company’s and the Executive’s respective rights
and obligations upon the termination of the Executive’s employment with the
Company.
               3.14. Mitigation. The Executive shall have no duty to mitigate,
and any compensation he may earn from a subsequent employer or entity shall not
act as an offset against the company’s obligations to Executive under thus
Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

                  BIOSCRIP, INC.            
 
               
By:
  /s/ Richard H. Friedman
 
Richard H. Friedman       /s/ Barry A. Posner
 
Barry A. Posner    
 
  Chief Executive Officer            

9